    Case 14-31222       Doc 52      Filed 03/01/19 Entered 03/01/19 13:16:07                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 31222
                                                CHAPTER 13
STEVEN TERELL PORTER
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: CITIBANK



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          16       XXXXXX8409                                $2,528.59        $2,528.59    $2,528.59

Total Amount Paid by Trustee                                                                $2,528.59


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-31222        Doc 52      Filed 03/01/19 Entered 03/01/19 13:16:07              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-31222-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 1st day of March, 2019.


Debtor:                                         Attorney:
STEVEN TERELL PORTER                            GERACI LAW LLC
2512 S 9TH AVE                                  55 E MONROE # 3400
BROADVIEW, IL 60155                             CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
WELTMAN WEINBERG & REIS                         COOK COUNTY TREASURER
180 N LASALLE # 2400                            118 N CLARK ST #112
CHICAGO, IL 60601                               CHICAGO, IL 60602

Mortgage Creditor:                              Mortgage Creditor:
ANSELMO LINDBERG OLIVER                         MANLEY DEAS KOCHALSKI LLC
1771 W DIEHL RD #120                            PO BOX 165028
NAPERVILLE, IL 60563                            COLUMBUS, OH 43216-5028

Creditor:                                       Mortgage Creditor:
CITIBANK                                        MCCALLA RAYMER LEIBERT
% FAY SERVICING                                 PIERCE LLC
3000 KELLWAY DR #150                            1 N DEARBORN #1200
CARROLLTON, TX 75006                            CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: March 01, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
